Order entered May 9, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01114-CV

                        SCOTT FRENKEL, Appellant

                                     V.

              STEPHEN COURTNEY, M.D., ET AL., Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03470-2016

                                    ORDER

      Before the Court is appellant’s May 6, 2022 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to June 20, 2022.


                                          /s/   KEN MOLBERG
                                                JUSTICE